Citation Nr: 0707212	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.

3.  Entitlement to service connection for left lower 
extremity neuropathy.

4.  Entitlement to service connection for right lower 
extremity neuropathy.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss. 

7.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974, and again from January to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania that granted service 
connection for tinnitus, evaluated as 10 percent disabling, 
and increased the evaluation of the veteran's service-
connected hearing loss to 20 percent disabling.  The RO also 
denied service connection for depression and anxiety, 
neuropathy of the legs, and sleep apnea, and also denied the 
veteran's application to reopen a claim of entitlement to 
service connection for PTSD.  The veteran perfected a timely 
appeal of these determinations to the Board.

In March 2006, the veteran, accompanied by his 
representative, testified before the undersigned Veterans Law 
Judge.  In his testimony, the veteran indicated that he would 
like to open a claim of entitlement to service connection for 
ear infections.  In this regard, the Board also notes that 
the veteran has submitted several relatively recent 
statements that indicate interest in possibly opening or 
reopening claims for conditions of the back, neck and 
stomach, as well as ear and sinus infections, hypertension, 
and residuals of an in-service automobile accident.  The RO 
should examine the veteran's claims file regarding any such 
claims and take appropriate action as warranted.

The issues of entitlement to service connection for PTSD, an 
acquired psychiatric disorder, to include anxiety and 
depression, left and right lower extremity neuropathy, sleep 
apnea, and entitlement to an evaluation in excess of 20 
percent for bilateral hearing loss, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an August 1985 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD; the RO notified the veteran of its decision and of his 
appellate rights; the veteran did not appeal the decision 
within the allotted time and the decision became final.

2.  Evidence added to the record since the August 1985 Board 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim and raises 
a reasonable possibility of substantiating the claim.

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, which is the maximum schedular 
rating authorized under Diagnostic Code 6260.  





CONCLUSIONS OF LAW

1.  Evidence received since the August 1985 Board decision is 
new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

2.  There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002, 2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation.  38 U.S.C. § 5103(a); 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  See also, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  However, given the favorable 
action taken below regarding the veteran's application to 
reopen his PTSD claim, the Board finds that no discussion of 
the VCAA at this point is required on that claim.  And 
regarding the veteran's tinnitus claim, the Board notes that 
the provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002)..

II.  Application to reopen the appellant's claim of 
entitlement to service connection for PTSD.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the August 
1985 Board decision denying service connection for PTSD 
includes private and VA medical records, the testimony of the 
veteran before the RO and the Board, and statements of the 
veteran and his representative in support of the claim.

Of particular significance are medical treatment records 
indicating that the veteran may suffer from PTSD and the 
veteran's testimony regarding stressors that he experienced 
in service.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the August 1985 Board 
decision denying service connection for PTSD and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claims and raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claim of entitlement to service connection for PTSD is 
reopened.

III.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent schedular evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

1.  As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened; the appeal is granted to this extent only.

2.  Separate schedular 10 percent disability ratings for 
bilateral tinnitus are denied.


REMAND

For the reasons set forth below, the veteran's claims of 
entitlement to service connection for PTSD, an acquired 
psychiatric disorder, to include anxiety and depression, left 
and right lower extremity neuropathy, sleep apnea, and 
entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, must be remanded for additional 
development and adjudication.

In March 2006 testimony before the Board, the veteran 
identified medical records related to his conditions that 
have not been associated with this claims file.  These 
include records of his treatment at the Gainesville and 
Tampa, Florida, VA Medical Centers dated from 1980 to 1986.  
The Board also notes that the veteran has received recent 
treatment at the Pittsburgh, Pennsylvania, VA Medical Center.  
Updated records from this facility, dated from July 2004, 
should also be associated with the veteran's claims file.  

This matter should therefore be remanded for further 
development in order to assist the veteran in obtaining these 
records.  The veteran should also be afforded an opportunity 
to submit any recent medical records or opinions pertinent to 
his claims that have not already been associated with the 
veteran's claims file.  Here, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The Board also notes that, in his testimony before the Board, 
the veteran indicated that he is receiving disability 
benefits from the Social Security Administration.  The 
veteran's claims file, however, contains no records related 
to this benefit.  The RO should therefore make all necessary 
attempts to obtain the records related to this application 
and denial.  38 C.F.R. § 3.159.  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

In addition, the record also indicates that the veteran may 
have received VA job training in the past, as indicated by a 
December 1987 Certificate of Eligibility for the Veteran's 
Job Training Act.  However, the veteran's Vocational 
Rehabilitation and Education (VRE) folder, if any, is not 
associated with the claims folder.  In addition to 
information contained in a VRE folder, any report regarding 
infeasibility of training should be obtained.  Such records 
should be obtained and considered in the adjudication of the 
veteran's claim.  

Next, the Board observes that the veteran testified that he 
sought treatment in service regarding his fear of fires and 
accidents on the flight deck of his aircraft carrier in 
service, and tension aboard ship.  The veteran indicated that 
he had nightmares regarding these things.  A review of the 
veteran's service medical records confirms that he sought 
treatment in December 1973 for these complaints.  The veteran 
indicated that his current psychiatric disabilities relate to 
his stressful time aboard ship.  The veteran also indicated 
that he was involved in an automobile accident in service and 
also sought treatment for neck complaints.  A March 1971 
indicates that the veteran was involved in a motor vehicle 
accident and hit his head and chest on a steering wheel and 
suffered abrasions to his chest, knee and both forearms.  The 
veteran asserts that his current leg problems may be related 
to this automobile accident or a neck condition that may have 
resulted from this accident.  

The Board, however, notes that the veteran has not been 
afforded a VA examination in connection with his claims.  In 
this regard, the Board notes that the veteran was afforded a 
VA examination for pension purposes in July 2004.  The 
veteran was diagnosed with, among other things, cervical 
spondylosis with myelopathy, low back pain, depression and 
anxiety, and hearing loss.  This examiner also indicated that 
the veteran reported restless leg syndrome and sleep apnea.  
The examiner also indicated that the veteran's claims file 
was not available for review, and did not offer an opinion 
regarding nexus to service.  Here, the Board notes that VA's 
duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  
Finally, the record shows that the veteran has multiple 
psychiatric treatment notes indicating that he may suffer 
from PTSD and has received psychiatric treatment from VA.  In 
addition, the veteran's statements regarding in-service 
stressors have not been verified.    

Based on the foregoing, the Board finds that a VA examination 
is warranted to determine whether the veteran suffers from 
PTSD; an acquired psychiatric disorder, to include anxiety 
and depression; a left and right lower extremity condition, 
to include neuropathy, myelopathy or restless leg syndrome; 
or sleep apnea, and to determine if the veteran's conditions 
are related to or had their onset during service, or within 
one year of service.  See 38 U.S.C.A § 5103A (West 2002 & 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Finally, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
rating, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for any psychiatric disorder, to 
include PTSD, depression and anxiety; a 
leg disorder, to include myelopathy, 
neuropathy or restless leg syndrome; 
sleep apnea, and hearing loss.  This 
should specifically include any records 
of the Gainesville and Tampa, Florida, VA 
Medical Centers, dated from 1980 to 1986, 
and the Pittsburgh, Pennsylvania, VA 
Medical Center, dated from July 2004.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims folder.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

4.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

5.  With respect to the veteran's PTSD 
claim, the RO should request that the 
veteran provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to the veteran's claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  If 
this summary reveals any additional 
information not previously obtained, the 
new information, and all associated 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), formerly the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802. The JSRRC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressors.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded appropriate VA examinations to 
determine the current nature, extent and 
etiology of any psychiatric disorder, to 
include PTSD, depression and anxiety; any 
leg disorder, to include myelopathy, 
neuropathy or restless leg syndrome; and 
any sleep disability, to include sleep 
apnea, found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The reports of examination should contain 
a detailed account of all manifestations 
of any disability found to be present.  
All necessary tests should be conducted, 
and the examiner must specify each 
diagnosis.  In doing so, each examiner 
should comment on the medical evidence of 
record and specifically offer an opinion 
as to whether it is at least as likely as 
not that the veteran's disability had its 
onset in service or within one year of 
service.  

If the psychiatric examiner diagnoses the 
veteran as having PTSD, this examiner 
must specifically indicate the stressor 
or stressors underlying that diagnosis 
and offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  

If an examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  Each examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

7.   After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case, and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGELTON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


